United States Court of Appeals
                     For the First Circuit


No. 17-1461

                        TOWN OF WESTPORT,

                      Plaintiff, Appellant,

                   WESTPORT COMMUNITY SCHOOLS,

                           Plaintiff,

                               v.

     MONSANTO COMPANY; SOLUTIA, INC.; PHARMACIA CORPORATION,
                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                      Lynch, Stahl, Barron,
                         Circuit Judges.


     Carla Burke Pickrel, with whom Richard M. Sandman, Baron &
Budd, P.C., and Rodman, Rodman & Sandman, PC, were on brief for
appellant.
     Thomas M. Goutman, with whom Richard L. Campbell, Kim Kocher
and White and Williams LLP were on brief, for appellees.


                        December 8, 2017
            LYNCH, Circuit Judge.         This is an appeal from the entry

of judgment for the defendants in a products liability case brought

by the plaintiff, Town of Westport ("Westport").                 The defendants

are Monsanto Company, Solutia, Inc., and Pharmacia Corporation

(collectively      "Pharmacia").           Westport      filed       suit    under

Massachusetts law against Pharmacia, seeking to recover the cost

of remediating Westport Middle School ("WMS") after discovering

polychlorinated biphenyls ("PCBs") -- chemicals that are hazardous

above certain concentrations -- in the school building.

            When WMS was built in 1969, the contractor, who is not

a defendant in this suit, used caulk that contained PCBs. Although

Monsanto did not make the caulk at issue, it sold plasticizers --

a component of caulk -- to the third-party manufacturer who did.

Westport alleges that Pharmacia is liable for what it claims to be

"property damage" caused by the "PCB contamination" at WMS.

            The district court entered judgment against Westport on

all   alleged    counts    of   tort    liability.      On    appeal,     Westport

challenges only the entry of judgment against its (1) breach of

warranty and (2) negligent marketing claims.

            We    affirm    the   district     court's       grant   of     summary

judgment.       Monsanto    did   not    breach   the   implied      warranty    of

merchantability because it was not reasonably foreseeable in 1969

that there was a risk PCBs would volatilize from caulk at levels

requiring remediation -- that is, levels dangerous to human health.


                                       - 2 -
And as a matter of state law, a negligent marketing claim cannot

be maintained independent of a design defect claim on these facts.

                               I. Background

          Because this case comes to us following Pharmacia's

motion for summary judgment, we recite the facts in the light most

favorable to Westport.1

A.   Overview of PCB-Containing Plasticizers

          Monsanto began to manufacture and sell PCB mixtures,

trademarked   as   Aroclors,    in    1935.    Aroclors   were   a   popular

plasticizer -- an additive used in building materials to increase


     1    As a threshold matter, we must resolve two outstanding
motions which affect the content of the record before us.
          (1) Westport asks us to reconsider its motion to
supplement the record with two studies that it alleges Pharmacia
improperly withheld during discovery.        In the alternative,
Westport seeks to reverse the district court's entry of judgment
and asks us to remand the case with instructions to allow these
studies to be introduced. We deny Westport's motion, which is too
little, too late. Westport's counsel waited nearly a month after
Pharmacia produced these studies to file this motion. In any case,
Westport's counsel should have filed a Rule 60(b)(2) motion in the
district court, which has far greater familiarity with the record
than we do, but it did not.
          (2) We grant Pharmacia's motion to strike a settlement
agreement contained in the addendum to Westport's amended reply
brief and all citations to it. The settlement agreement was not
presented to the district court, so Westport cannot include it in
its appellate briefing. See Rosaura Bldg. Corp. v. Municipality
of Mayaguez, 778 F.3d 55, 64 (1st Cir. 2015) ("Appellate review
concentrates on considering the factual record presented in the
trial courts.").     The agreement is also irrelevant to our
disposition of this case.



                                     - 3 -
fluidity -- because they were viscous, thermally stable, and non-

flammable.        By August of 1970, however, Monsanto pulled PCB-

containing Aroclors from the market because of their environmental

impact.

     1.      Supply Chain and Warnings

             Before   August     1970,     Monsanto    sold    PCB-containing

Aroclors     to    formulators    of     building     materials,   who    then

incorporated them into various end products. For "major customers"

and "major applications," Monsanto likely sold Aroclors in bulk,

in 55-gallon drums.        Some of Monsanto's direct customers were

companies that manufactured end products, such as paint and caulk,

while others produced polymer components of end products.

             Monsanto continually updated its direct customers with

information about the chemical properties and health effects of

its PCB mixtures.        For instance, the record includes Monsanto's

technical bulletins for Aroclor plasticizers from 1943, 1955,

1966, and 1970.       These bulletins included information about the

plasticizers' rate of vaporization, as well as warnings about their

toxicity and environmental impact.

             Beginning    in   1937,     Monsanto   warned    customers   that

experimental studies in animals showed that "prolonged exposure to

Aroclor vapors evolved at high temperatures or by repeated oral

ingestion" would "lead to systemic toxic effects."             These warnings



                                       - 4 -
were present in all subsequent technical bulletins.                The bulletins

also   prescribed       precautions   for     industrial   workers,       such   as

ventilation and protective gear.

              In addition, Monsanto warned its customers about the

environmental hazards of PCBs.                In its March 1970 bulletin,

Monsanto explicitly advised against certain uses of Aroclors:

              Some specific applications where the use of
              PCB should definitely be avoided are in paints
              and sealants for swimming pools, paints and
              waterproofing agents in silos and other
              buildings where food products for humans or
              animals are stored, and as a component of any
              container of wrapping used in packaging food
              products.

These warnings were only given to Monsanto's direct customers, and

not to end users.

       2.     Studies of Health Effects

              Between 1934 and 1972, Monsanto sponsored 300 studies on

the health effects of PCB exposure through inhalation and skin

contact.     These included skin patch and inhalation tests, as well

as studies of the long-term reproductive and toxicological effects

of PCBs in lab animals.         In 1938, one study showed that PCBs were

linked to liver toxicity.           However, a series of studies in the

1950s,      sponsored    by    Monsanto,    and   conducted   by    Dr.    Treon,

demonstrated     that    "at    ordinary    temperatures,"    the     hazard     of

inhaling PCBs from Aroclors "may well be slight or entirely



                                      - 5 -
absent."   These studies concluded that the Aroclors tested only

volatilized at levels sufficient to cause adverse health effects

in animals when they were heated to 100 degrees Celsius (212

degrees Fahrenheit).

           Although Monsanto was not legally required to test the

volatilization of PCBs from consumer end products that it did not

manufacture -- such as paints and resins -- it sometimes did so.

These studies only showed elevated levels of volatilization at

room temperature from latex paints and resins.                Specifically,

Monsanto's U.S.-based research division and U.K.-based medical

department conducted at least three studies on the volatilization

of PCBs from latex paints between 1952 and 1955.        Around that time,

one of Monsanto's clients, Dow Chemicals, had expressed interest

in using Aroclors in its latex paints.

           Monsanto's    paint   studies    revealed   that    air    samples

collected from rooms covered in latex paint containing Aroclors,

with temperatures between 70 and 100 degrees Fahrenheit, contained

elevated PCB concentrations (above 0.15 mg per cubic meter) that

persisted for one month (the duration of the study).                 Based on

these   findings,   in   1953,   Monsanto    U.S.   recommended       against

incorporating   Aroclors    into    latex    paints    for    indoor     use.

Monsanto U.K. later followed suit by recommending that the company

continue to manufacture paints "based on chlorinated rubber" and




                                   - 6 -
"to sell Aroclors for production of paints intended for exterior

application," but to "discontinue sale of Aroclors for use in the

manufacture of all other paints."

             However, neither Monsanto nor any other research entity

studied the rate of PCB volatilization from caulk.              According to

Westport's own experts, even though Monsanto had conducted weight-

loss tests to ascertain the amount of Aroclor vaporization from

caulk, the first study on the rate of PCB volatilization did not

take place until "the early 2000s" -- more than three decades after

WMS was constructed in 1969.          And there are still no studies to

date that establish PCBs volatilize from caulk at levels harmful

to human health.

     3.      Legislative Response

             Six years after Monsanto removed PCB-containing Aroclors

from the market, Congress enacted the Toxic Substances Control Act

("TSCA"), 15 U.S.C. § 2601, et. seq., which prohibited (with

limited exceptions) the manufacture and distribution of PCBs in

commerce. Id. § 2605(e)(2). The TSCA authorized the Environmental

Protection     Agency    ("EPA")   to   implement    specific      regulations

regarding PCB use and disposal.         See id.

             Following    this     authorization     in   1976,      the     EPA

promulgated    regulations    which     required   entities   to    obtain   an

exemption for the continued use of PCBs in a non-enclosed manner



                                    - 7 -
at concentrations above 50 parts-per-million.                    See 40 C.F.R.

§ 761.20(c)(1).       As justification for its decision, the agency

pointed to, inter alia, "the well-documented human health and

environmental hazard of PCB exposure, [and] the high probability

of human and environmental exposure to PCBs and PCB Items from

manufacturing,     processing,      or    distribution     activities."      Id.

§ 761.20.

B.      Construction and Remediation of WMS

             When WMS was built in 1969, Congress had yet to pass the

TSCA, the EPA did not exist, and Aroclors were still on the market.

The builders of WMS used caulk -- a construction material made up

of plasticizers, resin, fillers, and other additives -- that

contained PCBs.       Monsanto supplied the two PCB mixtures at issue

--   Aroclor   1248   and   1254    --    to    Product   Research   &   Chemical

Corporation ("PRC"), which produced the caulk used at WMS.

             Nearly four decades later, in 2010, Westport took part

in   the   Massachusetts    State    Building      Authority's    Green   Repair

Program to renovate WMS's windows and roof.                   In preparation,

Westport tested the building for hazardous substances, including

PCBs.      The tests indicated the presence of PCBs in the window

glazing, exterior window caulking, and interior door caulking.

Westport    then   embarked   on    a    multi-million     dollar    remediation




                                        - 8 -
project to remove the PCBs and brought suit against Pharmacia for

the costs.

C.   District Court Proceedings

             Westport filed this action on May 4, 2014, alleging seven

counts of tort liability: (1) breach of the implied warranty of

merchantability for defective design, (2) breach of the implied

warranty of merchantability for failure to warn, (3) negligence,

(4) public nuisance, (5) private nuisance, (6) trespass, and (7)

violation of the Massachusetts Oil and Hazardous Material Release

Prevention    and   Response   Act.   Westport   sought,   inter   alia,

"compensatory damages . . . including, but not limited to" the

"costs of investigating, sampling, testing, and assessing the

extent of PCB contamination at Westport Middle School," and the

costs of "removing PCBs and PCB-containing materials . . . from

school property."

             Pharmacia filed a partial motion to dismiss counts 4

through 7.    The district court granted the motion, and the parties

proceeded to discovery on the remaining claims.      Westport alleged

that it had spent between $3.1 and $3.7 million on its PCB

remediation and subsequent PCB monitoring at WMS; its expert

estimated that an additional $23.5 million was needed to "fully

abate and encapsulate" the PCBs within WMS.




                                  - 9 -
            At the close of discovery, Pharmacia (1) moved in limine

to exclude the testimony of Westport's experts, and (2) moved for

summary judgment on all counts, or in the alternative, for partial

summary judgment on Westport's damages claims.              The district court

entered judgment against Westport on all of its claims and denied

the motion in limine and motion for partial summary judgment as

moot.2    On appeal, Westport challenges the district court's entry

of judgment against count 2 (breach of the implied warranty of

merchantability for failure to warn), and count 3 (negligence).

Westport does not challenge the entry of judgment against Count 1

(design defect).

                                  II. Discussion

            We review de novo the district court's entry of judgment.

Pac. Indem. Co. v. Deming, 828 F.3d 19, 22 (1st Cir. 2016). Summary

judgment is appropriate when the "there is no genuine issue as to

any material fact and the movant is entitled to judgment as a

matter of law."      Fed. R. Civ. P. 56(c) (2016).           A "genuine" issue

of   "material     fact"   only    exists   "if   a     reasonable    factfinder,

examining    the   evidence   and     drawing     all    reasonable    inferences

helpful to the party resisting summary judgment, could resolve the

dispute in that party's favor."             Cortés-Irizarry v. Corporación

Insular de Seguros, 111 F.3d 184, 187 (1st Cir. 1997).                  Applying


      2   The district court did strike a portion of the testimony
of Westport's expert, Dr. Matson. See infra note 6.


                                      - 10 -
this standard, we find that Westport failed to raise a genuine

dispute as to the merits of its breach of warranty claim or its

negligence claim.

A.    Breach of the Implied Warranty of Merchantability

            In order to establish a breach of the implied warranty

of   merchantability    under       Massachusetts      law,   a   plaintiff     must

demonstrate    that   the     product     was   "defective     and   unreasonably

dangerous" for the "ordinary purposes" for which it was "fit," at

the time that it left the supplier's hands.                   Evans v. Lorillard

Tobacco Co., 990 N.E.2d 997, 1010 (Mass. 2013) (quoting Haglund v.

Philip Morris, Inc., 847 N.E.2d 315, 322 (Mass. 2006)).                  A product

can be unreasonably dangerous if the supplier fails to "reasonably

. . . warn of the product's foreseeable risks of harm."                          Id.

(emphasis added).           This includes risks that were "reasonably

foreseeable"    at    the    time    of   sale,   or   that    could     have   been

"discovered by way of reasonable testing before marketing the

product."     Vassallo v. Baxter Healthcare Corp., 696 N.E.2d 909,

923 (Mass. 1998).

            Westport and Pharmacia disagree about two aspects of the

foreseeability       analysis:      (1)    what    specific       risk    of    harm




                                      - 11 -
Pharmacia's duty to warn encompassed, and (2) whether that risk

was reasonably foreseeable or discoverable in 1969.

     1.    Foreseeability Standard

           Westport argues that, because it is bringing a claim for

property damage, the correct inquiry is whether, as of 1969, it

was foreseeable that there was a risk PCBs would volatilize out of

caulk, not whether they would do so at levels harmful to human

health.   To support its position, Westport cites a series of cases

that purportedly define property damage without reference to a

requisite level of contamination.

           But Westport misses the point.3   The district court did

not hold that a property damage claim can only be brought when

there is a risk to human health.       It merely ruled that the PCB

contamination in this case needed to rise to a level requiring




     3    The cases Westport cites only deal with statutory or
contractual remedies for property damage. See, e.g., Essex Ins.
Co. v. BloomSouth Flooring Corp., 562 F.3d 399, 406 (1st Cir. 2009)
(holding that because odors can "consitute physical injury to
property under Massachusetts law," they qualify as property damage
under Essex's insurance policy); Guaranty-First Trust Co. v.
Textron, Inc., 622 N.E.2d 597, 597 (Mass. 1993)(addressing whether
lost rent is compensable under the Massachusetts Oil and Hazardous
Material Release Prevention Act); Clean Harbors Envtl. Servs. Inc.
v. Bos. Basement Techs., Inc., 916 N.E.2d 406, 409-10 (Mass. App.
Ct. 2009) (interpreting the scope of an insurance policy's
exclusion provision for property damage).      They are inapposite
here because Westport is bringing a common law claim.



                              - 12 -
remediation -- that is, a level harmful to human health -- in order

to qualify as property damage.

             This makes sense.     To make out a property damage claim

under Massachusetts law, Westport must demonstrate that the level

of PCB contamination at WMS decreases the school's fair market

value or necessitates remediation.           Cf. Guaranty-First Trust Co.,

622   N.E.2d   at   599   ("At   common   law,   '[t]he   general   rule   for

measuring property damage is diminution in market value.' However,

'[i]f the injury is reasonably curable by repairs, the expense of

repairs, if less than the diminished market value, is the measure

of    recovery.'"   (alterations    in    original)   (internal     citations

omitted)).

             Only   PCB   contamination   levels   sufficient     to   pose   a

health risk warrant remediation.4 Westport itself admits that "the

presence of PCBs would not be considered 'contamination' if they

were benign substances."         Given that PCBs are "invisible to the

naked eye," and "lack a characteristic odor or appearance to alert

users of their presence," their only deleterious effect is their

potential harm to health.          In other words, no remediation is




       4  Westport disputes this by arguing that it was legally
compelled to remove the PCBs at WMS. But whether the remediation
was required by EPA regulations or the TSCA is a causation issue
that we need not address here. It has no bearing on what harms
Monsanto should have foreseen, and warned its customers about, in
1969. Indeed, the TSCA was not enacted until 1976.


                                    - 13 -
necessary –- and hence, no property damage results -- unless the

PCB contamination in a building poses an actual health risk.

          Accordingly, the district court applied the correct

standard of foreseeability in this case: whether Monsanto should

have reasonably known, in 1969, that there was a risk PCBs would

volatilize out of caulk at levels harmful to human health.

     2.   Evidence Supporting Summary Judgment

          Westport further contends that, even if the district

court's standard of foreseeability is correct, the evidence on

record is sufficient to defeat summary judgment.      Specifically,

Westport argues that because PCBs were known, as of 1969, to (1)

cause adverse health effects, and (2) volatilize from paints and

resins at elevated levels, there is a genuine dispute as to whether

it was reasonably foreseeable that PCBs in caulk would pose a

health risk.   We disagree based on the evidence presented.

          While "[i]t is well-settled that a judge must not engage

in making credibility determinations or weighing the evidence at

the summary judgment stage," "it is equally clear that judges

cannot allow conjecture to substitute for the evidence necessary

to survive summary judgment."    Pina v. Children's Place, 740 F.3d

785, 802 (1st Cir. 2014).   A "nonmovant [who] bears the ultimate




                                - 14 -
burden of proof" must provide "definite, competent evidence."

Mesnick v. Gen. Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991).

           Here, Westport failed to proffer any scientific studies

evidencing a risk that PCBs volatilize from caulk at harmful

concentrations when inhaled, much less that such a risk was known

to Pharmacia before 1969.5 Nor did Westport point to other evidence

in the record supporting such a conjecture.       In fact, Westport's

own experts conceded that there is no scientific literature to

date demonstrating that PCBs volatilize from caulk at a rate that

is hazardous to human health.

           Still, Westport asserts that, because PCBs were known

to volatilize from paints and resins at elevated levels in 1969,

it should have been reasonably foreseeable then that there was a

risk they would volatilize from caulk at harmful levels.         That

does not follow.   The risk that PCB-containing caulk would cause

adverse   health   effects   could   not   have    been   "reasonably

foreseeable" in 1969 given that the existence of such a risk




     5    Westport's expert, Dr. Matson, states in his expert
report that certain studies "demonstrated that Monsanto should
have understood that plasticizers volatilize from polymers,
regardless of whether the polymer is a thin coating like paint or
a thicker material like joint sealant." But those studies only
suggest that there is a basis for concluding PCBs volatilize from
caulk, not that there was a risk they would do so at levels that
pose a health risk.   Simply put, Westport fails to provide any
basis for concluding that PCBs volatilize from caulk, paints, and
resins at the same rate.


                                - 15 -
remains unverified by scientific studies today.             Although we draw

all reasonable inferences in Westport's favor, we will not "draw

unreasonable     inferences     or   credit     bald    assertions."    Cabán

Hernández v. Philip Morris USA, Inc., 486 F.3d 1, 8 (1st Cir.

2007).

            In    fact,   the    evidence     unequivocally      supports   the

conclusion that the risk PCBs would volatilize from caulk at

harmful levels was not reasonably foreseeable in 1969.6 Westport's

own expert, Dr. Dorman, conceded that there were no scientific

studies evidencing, or even suggesting, that the rate of PCB

volatilization     from   paints       could,     let    alone    should,    be

extrapolated to caulk.        And Westport provides no evidence to the

contrary.

            On the other hand, the record is replete with evidence

establishing that it was reasonable for Monsanto to conclude that

the paint studies were not applicable to caulk.             For instance, one



     6    The only evidence to the contrary is the expert report
by Dr. Matson, which stated that "Monsanto produced and sold PCB-
containing Aroclors as plasticizers for polysulfide sealants and
other building materials . . . knowing that volatilization of PCBs
would result in PCB contamination in indoor air . . . ."       The
district court correctly excluded this testimony, however, because
Dr. Matson cannot testify to Monsanto's specific knowledge or
motivations. See In re Toyota Motor Corp., 978 F. Supp. 2d 1053,
1087 (C.D. Cal. 2013) (holding that "Toyota's knowledge (or lack
thereof) is not a proper subject for expert testimony, and it must
be established (if at all) by other evidence").



                                     - 16 -
of Pharmacia's witnesses, Dr. Kaley, testified that in general,

incorporating PCBs into a plastic matrix such as caulk would

"significantly reduce th[eir] vapor pressures," leading to lower

volatilization.           And Westport's own expert, Dr. Matson, gave ten

factors     that      affect    the    rate    at    which   PCBs   volatilize   from

different building materials.               These factors, which include "other

ingredients in the matrix," "the thickness of the product," "air

temperature," and "the surface temperature on which the product is

sitting," all point to the rate of PCB volatilization differing

between paint and caulk.

              As such, the district court did not engage in improper

"credibility determinations or weighing [of] the evidence," Pina,

740    F.3d      at   802,     when    it    found    what    Westport's   "reliance

on . . . inferences" was insufficient to defeat summary judgment.

Town of Westport v. Monsanto Co., No. 14-12041, 2017 WL 1347671,

at    *7   (D.    Mass.    Apr.   7,    2017).        The    district   court   merely

determined, as it should, that a reasonable fact-finder could not

rule for Westport because there is no evidence in the record, from

either 1969 or the present day –- aside from Westport's own

conjecture -- that PCBs volatilize from caulk at levels harmful to

human health.         Indeed, Westport's own experts have conceded this

point.




                                            - 17 -
            Accordingly,     the   district    court    correctly     entered

judgment against Westport's breach of warranty claim for failure

to warn.

     3.     Post-Sale Failure to Warn

            Westport also raises a related breach of warranty claim:

that Pharmacia violated its post-sale duty to warn.           To succeed on

such a claim, Westport must establish that (1) Monsanto "kn[ew] or

reasonably should have known of product dangers discovered post-

sale," (2) "a reasonable person in [Monsanto's] position would

provide a warning," (3) "those to whom a warning might be provided

can be identified," and (4) the warning can be "effectively

communicated" to them.       Lewis v. Ariens Co., 751 N.E.2d 862, 866

(Mass.    2001)   (quoting   Restatement      (Third)   of   Torts:   Prods.

Liability § 10(b)(2),(3) (1998)).

            The district court entered judgment against this claim

because Westport failed to establish the third criterion: that WMS

was an identifiable end user.        Westport nevertheless argues that

because (1) it was able to identify PRC as the formulator that

made the caulk used at WMS, and (2) Monsanto maintained a list of

direct customers, including PRC, there is a genuine issue of




                                   - 18 -
triable fact about whether Monsanto could have identified WMS as

an end user.

                We agree with the district court.          Although Westport is

entitled to the benefit of all reasonable inferences, it cannot

rest       on   "conclusory    allegations,      improbable   inferences,     [or]

unsupported speculation" to defeat a motion for summary judgment.

McCarthy v. Nw. Airlines, Inc., 56 F.3d 313, 315 (1st Cir. 1995).

That Monsanto maintained a list of direct customers has no bearing

on   whether      it   could   have     identified   all   end   users.      Given

Monsanto's complex supply chain, tracing the caulk used at WMS

back to PCR (based on documents containing WMS's specifications

and communications from WMS's contractor) is not the same as being

able to identify WMS as an end user in the first place.                   As such,

Westport's assertion that WMS was an identifiable end user is mere

speculation.           The   district    court   correctly    entered     judgment

against Westport's post-sale failure to warn claim.

B.     Negligent Marketing

                Westport also contests the entry of judgment against its

negligent marketing claim.7             But no court, applying Massachusetts

law, has ever explicitly held that a negligent marketing claim can

be maintained independent of a design defect claim.                Commonwealth


       7  Because Pharmacia only has a duty to warn of foreseeable
dangers, our ruling on foreseeability also disposes of Westport's
negligence claim for failure to warn.


                                        - 19 -
courts have only opined that absent a design defect, a manufacturer

might still be liable if it intentionally targeted children.                   Cf.

Killeen v. Harmon Grain Prods., Inc., 413 N.E.2d 767, 772 (Mass.

App. Ct. 1980) (reversing judgment for plaintiff on negligent

marketing grounds but noting, in dicta, that a manufacturer's

liability might be based on the marketing of a product if it was

"calculated to induce direct purchases by children or others whose

use of the product would involve unreasonable risk of injury").

Here, Westport does not challenge the entry of judgment against

its design defect claim.          And Aroclors were clearly not marketed

in a manner to "induce direct purchases by children."                  Evans, 990

N.E.2d at 1025.     So, Westport cannot maintain its cause of action

for negligent marketing.

           The   only     cases   that     Westport   cites    to   support    its

contrary position, Yakubowicz v. Paramount Pictures Corp., 536

N.E.2d   1067    (Mass.    1989),    and    Evans,    990     N.E.2d    997,   are

inapposite.      Yakubowicz did not deal with negligent marketing.

See 536 N.E.2d at 1072 (holding that Paramount was not liable, on

a failure to warn theory, for a fatal assault committed by a teen

who had watched, and was allegedly inspired by, Paramount's violent

film).   And Evans vacated a judgment based on negligent marketing,

because of "the absence of guidance" to the jury "as to the meaning

of negligent marketing," and the fact that the product at issue




                                    - 20 -
-- cigarettes -- was marketed to both adults and children.          Id. at

1025.

          That ends the matter.      Westport does not have a cause of

action for negligent marketing.

                           III. Conclusion

          For   the   foregoing    reasons,   we   affirm   the   district

court's entry of judgment against Westport's breach of warranty

and negligence claims.    Costs are awarded to Pharmacia.




                                  - 21 -